         Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 1 of 16




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE EATERN DISTRICT OF PENNSYLVANIA


Alexandar Bratic

Plaintiff,
              vs.                                                      19 8 5 1
                                             CIVIL. ACTION NO.

Tech Solutions Sync and                      C O M P L A I N T FOR P E R M A N E N T
                                             INJUNCTION D A M A G E S A N D
Sambit Mivhi Raina,                          O T H E R RELIEF

38974 SWORDFISH CMN

Fremont, CA, 94536.


                               PLAINTIF's COMPLAINT


I. I N T R O D U C T I O N

              Plaintiff Alexander Bratic brings this action against above named

Defendants, pursuant to The Telephone Consumer Protection Act of 1991 (TCPA),

codified as 47 U.S.C. § 227, the Telemarketing and Consumer Fraud and Abuse

Prevention Act ("Telemarketing Act"), 15 U.S.C. §§ 6101 - 6108, to obtain

permanent injunctive relief, rescission or reformation of contracts, restitution, the

refund of monies paid, disgorgement of ill-gotten monies, and other equitable relief

for Defendants' acts or practices in violation of Section 5(a) of the FTC Act, 15

U.S.C. § 45(a), and in violation of the FTC's Telemarketing Sales Rule ("TSR"),

16 C.F.R. Part 310.
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 2 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 3 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 4 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 5 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 6 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 7 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 8 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 9 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 10 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 11 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 12 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 13 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 14 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 15 of 16
Case 2:19-cv-00851-JS Document 1 Filed 02/27/19 Page 16 of 16
